DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020, March 30, 2020 and July 30, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (U.S. Patent Publication 2015/0130969) in view of Kawamura et al (U.S. Patent Publication 2016/0062090).
With regard to independent claim 1, although Nakamura et al teaches a zoom lens (page 1, paragraph [0002]) comprising in order from an object side to an image side: a first lens unit (Figure 1, element U1) having a positive refractive power and configured not to be moved for zooming (page 3, paragraph [0050], lines 3-4); one or two second lens units including a lens unit closest to the image side and having a negative refractive power (Figure 1, element U2 and page 3, paragraph [0050], lines 4-5), the one or two second lens units configured to be monotonously moved to the image side for zooming from a wide angle end to a telephoto end (page 5, paragraph [0077]); one or two third lens units including a lens unit closest to the object side and having a negative refractive power (Figure 1, element U3 and page 3, paragraph [0050], lines 13-14), the one or two third lens units configured to be moved for zooming (page 5, paragraph [0077]); and a fourth lens unit closest to the image side and having a positive refractive power (Figure 1, element U4 and page 3, paragraph [0050], lines 6-8), wherein the first lens unit comprises, in order from the object side to the image side, a 1a lens subunit having a negative refractive power and configured not to be moved for focusing (Figure 1, element U11 and page 3, paragraph [0050], lines 8-11), a lb lens subunit having a positive refractive power and configured to be moved for focusing (Figure 1, element U11 and page 3, paragraph [0050], lines 11-13), and a lc lens subunit having a positive refractive power and configured not to be moved for focusing (Figure 1, element U11 and page 3, paragraph [0050], lines 13-14), satisfying the conditional expressions 1.0<|fl/f2t|<2.5 and 2.0<|m2/f2t|<5.0, as defined (page 6, paragraph [0101], Numerical Example 1 data), Nakamura et al fails to teach such a zoom lens further 
With regard to dependent claim 2, Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Nakamura et al further teaches such a zoom lens further satisfying ν1ap < 24, as defined (page 6, paragraph [0101], Numerical Example 1 data).
With regard to dependent claim 4, Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Nakamura et al further teaches such a zoom lens further satisfying 10.0 < ν1anav- ν1apav< 35.0, as defined (page 6, paragraph [0101], Numerical Example 1 data).
With regard to dependent claim 6, Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Nakamura et al further teaches such a zoom lens further satisfying -2.0 x 10-3 < (θ2p-θ2n)/(ν2p- ν2n) < -0.5 x 10-3, as defined (page 6, paragraph [0101], Numerical Example 1 data).

With regard to dependent claim 9, Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Nakamura et al further teaches such a zoom lens further satisfying 1.0 < f1c/f1 < 3.0, as defined (page 6, paragraph [0101], Numerical Example 1 data).
With regard to dependent claim 10, Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Nakamura et al further teaches such a zoom lens further satisfying 0.3 < f1/ft < 1.5, as defined (page 6, paragraph [0101], Numerical Example 1 data).
With regard to dependent claim 12, although Nakamura et al in view of Kawamura et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach wherein the lb lens subunit has an aspherical surface, and wherein the aspherical surface is applied to a surface having a positive refractive power, and has a shape in which the refractive power increases as a distance from an optical axis increases, or the aspherical surface is applied to a surface having a negative refractive power, and has a shape in which the refractive power decreases as a distance from the optical axis increases.  However, Nakamura et al does teach that it is preferred that a lens having an “aspherical surface is applied to a surface having a positive refractive power, the aspherical surface preferably has such a shape that the positive refractive power is increased toward the periphery from the optical axis, while when the aspherical surface is applied to a surface having a negative refractive 
With regard to independent claim 13, although Nakamura et al teaches an imaging apparatus, comprising: a zoom lens; and an imaging element that receives an image formed by the zoom lens (page 1, paragraph [0002]), wherein the zoom lens comprising in order from an object side to an image side: a first lens unit (Figure 1, element U1) having a positive refractive power and configured not to be moved for zooming (page 3, paragraph [0050], lines 3-4); one or two second lens units including a lens unit closest to the image side and having a negative refractive power (Figure 1, element U2 and page 3, paragraph [0050], lines 4-5), the one or two second lens units configured to be monotonously moved to the image side for zooming from a wide angle end to a telephoto end (page 5, paragraph [0077]); one or two third lens units including a lens unit closest to the object side and having a negative refractive power (Figure 1, element U3 and page 3, paragraph [0050], lines 13-14), the one or two third lens units configured to be moved for zooming (page 5, paragraph [0077]); and a fourth lens unit closest to the image side and having a positive refractive power (Figure 1, element U4 and page 3, paragraph [0050], lines 6-8), wherein the first lens unit comprises, in order from the object side to the image side, a 1a lens subunit having a negative refractive power and configured not to be moved for focusing (Figure 1, element U11 and page 3, paragraph [0050], lines 8-11), a lb lens subunit having a .

Allowable Subject Matter
Claims 3, 5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens comprising in order from an -3 < (θ1apav-θ1anav)/(ν1apav- ν1anav) < -2.0 x 10-3 , as defined and claimed in dependent claim 5; 1.5 < f1b/f1 M< 6.0, as defined and claimed in dependent claim 8; or -7.0 < f2w/fw < -1.5, as defined and claimed in dependent claim 11.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimomura et al (U.S. Patent Publication 2012/0200118), Shimomura et al (U.S. Patent Publication 2013/0271850), Shimomura et al (U.S. Patent Publication 2014/0049681), Shimomura et al (U.S. Patent Publication 2017/0108677), Takemoto et al (U.S. Patent Publication 2017/0269374) all teach zoom lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 June 2021